Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 1991, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant’s employment was terminated because she misrepresented her educational qualifications on her job application. The Unemployment Insurance Appeal Board accepted as credible claimant’s testimony that she believed she had a college degree when she filled out the application. The determination of misconduct is a factual issue for the Board to resolve (see, Matter of Burke [Glover Bottled Gas Corp. — Roberts], 104 AD2d 702). There was no finding in this case that claimant made any willful misrepresentations on her job application (cf., Matter of Powers [Levine], 51 AD2d 1078). In fact, as the Board pointed out, claimant wrote a letter to her employer well over a year prior to her discharge admitting that there *921were problems and that her transcript indicated that she did not have a degree. The letter also set forth the reasons for the confusion surrounding the lack of the degree. Even if it is accepted that claimant may have displayed inefficiency, negligence or bad judgment, this would not automatically disqualify her from receiving unemployment insurance benefits (see, Matter of Arroyo [Dry Harbor Nursing Home — Hartnett], 145 AD2d 886; Matter of Fiscarelli [Ross] 65 AD2d 855). There is substantial evidence in the record before us to support the Board’s conclusion that claimant did not lose her employment through misconduct, and its decision awarding her benefits must therefore be upheld (see, Matter of Padilla [Sephardic Home for the Aged — Roberts] 113 AD2d 997).
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.